Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10 and 12-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, none of the prior arts individually or in combination disclose:
“performing an analog-to-digital conversion on the first common voltage to obtain a first target voltage; determining a grade corresponding to an amplitude range of the first target voltage, wherein different grades correspond to different preset voltage thresholds; determining, according to the grade corresponding to the amplitude range of the first target voltage, a preset voltage threshold corresponding to the first target voltage”.

As to claims 10, none of the prior arts individually or in combination disclose: “determining a grade corresponding to an amplitude range of the first target voltage, wherein different grades correspond to different preset voltage thresholds; determining, according to the grade corresponding to the amplitude range of the first target voltage, a preset voltage threshold corresponding to the first target voltage”.

As to claims 18, none of the prior arts individually or in combination disclose:
“perform an analog-to-digital conversion on the first common voltage to obtain a first target voltage; determine a grade corresponding to an amplitude range of the first target voltage, wherein different grades correspond to different preset voltage thresholds; and determine, according to the grade corresponding to the amplitude range of the first target voltage, a preset voltage threshold corresponding to the first target voltage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/3/2022